UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 29, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-9904 ARDEN GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 95-3163136 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2020 South Central Avenue, Compton, California90220 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code (310) 638-2842 Securities registered pursuant to Section 12(b) of the Act: (Title of each class) Name of each exchange on which registered Class A Common Stock NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by a check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant based on the price at which the Class A Common Stock last sold on June 29, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, was $100,489,903. The number of shares outstanding of the registrant’s class of common stock as of March 1, 2013 was: 3,071,000 shares of Class A Common Stock DOCUMENTS INCORPORATED BY REFERENCE The information required by Part III of this report is incorporated by reference from the Registrant’s definitive Proxy Statement to be filed no later than April 29, 2013. TABLE OF CONTENTS Page PART I 1 Item 1. Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Mine Safety Disclosures PART II 11 Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures about Market Risks 25 Item 8. Financial Statements and Supplementary Data 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 9A. Controls and Procedures 26 Item 9B. Other Information PART III 27 Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships, Related Transactions and Director Independence 27 Item 14. Principal Accountant Fees and Services PART IV 28 Item 15. Exhibits and Financial Statement Schedules 29 SIGNATURES PART I Item 1.Business General The Registrant, Arden Group, Inc. (Company or Arden), is a holding company which conducts operations through its wholly-owned subsidiary, Arden-Mayfair, Inc. (Arden-Mayfair) and Arden-Mayfair’s wholly-owned subsidiary, Gelson’s Markets (Gelson’s) which operates supermarkets in Southern California.The Company also owns certain real estate properties through a subsidiary, Mayfair Realty, Inc. (Mayfair Realty) which is wholly-owned by the Company and Arden-Mayfair.The Company is a Delaware Corporation organized in 1988. Arden is headquartered at 2020 South Central Avenue, Compton, California 90220 and its telephone number is (310) 638-2842. Market Operations As of December 29, 2012, Gelson’s operated 17 full-service supermarkets in Southern California, which carry both perishable and dry grocery products.As described later in this Form 10-K under Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operation, in September 2012, the Company entered into a lease for a new supermarket location in Long Beach, California which the Company currently anticipates opening in late 2013.Gelson’s offers a broad selection of local and national brands as well as a limited number of private label items.Gelson’s targets the consumer who values superior customer service, merchandise, presentation and selection.Gelson’s also operates a distribution center in the City of Commerce, California. Store Formats and Business Strategy Gelson’s business strategy is to offer a comfortable upscale shopping experience which is superior to its competitors in terms of customer service and merchandise quality, selection and presentation.The goal of this strategy is to continue to develop and maintain Gelson’s loyal base of customers and appeal to potential new customers.Central elements of this strategy are as follows: MerchandiseThe merchandise offerings in the markets are tailored in response to Gelson’s customer profile.Gelson’s stores, which range in size from approximately 18,000 to 40,000 square feet, typically carry a wide range of items, including traditional grocery categories such as dry groceries, produce, meat, seafood, bakery, dairy, wine and liquor, floral, sushi, vitamins and health and beauty aids.Gelson’s perishables are typically premium products, which are rigorously maintained and culled as appropriate to assure quality and freshness.Gelson’s merchandising includes specialty items such as imported foods, unusual delicatessen items and organic and natural food products. ServiceGelson’s emphasizes customer service by offering a variety of service departments including meat, seafood, delicatessen, floral, sushi, cheese and bakery departments.All sushi and most bakery departments are operated by third parties.Some Gelson’s stores include additional service departments such as fresh pizza, coffee bars, self-service hot and cold food cases, gelato bars and carving carts offering cooked poultry and meats.Additionally, selected stores offer banking and pharmacy services through third parties.Stores are staffed so that, even at peak times, customer checkout time is minimized.In addition to checkers, there are personnel assigned to bagging and assisting customers.All employees are encouraged to know customers by name and assist them whenever possible.All stores offer a Company charge card to qualified customers in addition to the option of paying for their purchases with cash, checks, credit or debit cards.Stores are typically open 14 to 17 hours per day, with hours of operation determined by local code, lease provisions or as appropriate for the business characteristics of each community. 1 PresentationAll stores are maintained in accordance with extremely high standards.Personnel continually fill and face shelves with product.Produce and other perishables are trimmed and culled to maintain quality and appearance. PricingThe pricing strategy at the stores is to be competitive primarily within their market niches, ranging from the more traditional to the more exotic, specialty or high-end retailers. Expansion and Store DevelopmentManagement regularly evaluates the feasibility of opening new stores in and outside its existing trade areas and remodeling existing stores in order to maximize the existing stores’ appeal to consumers and their profit potential.In 2012, capital expenditures totaled $5,734,000. Advertising and PromotionGelson’s advertises on a limited basis in newspapers and through its own newsletter.In the past, advertising has focused primarily on the promotion of events rather than prices; for example, Gelson’s emphasizes special holiday selections, new products, specialty items, services and recipes.With the downturn in the economy, the Company redirected more of its advertising to focus on competitive pricing and direct mail of discount coupons as consumers have become more price conscious.In addition, Gelson’s maintains a website at www.gelsons.com which allows customers to learn more about Gelson’s and to read about food related topics that may be of interest to them.The website also provides an opportunity for customers to request a newsletter, offer feedback and to shop for selected items online.The Company reevaluates its strategy regularly in an effort to identify the most effective means of attracting and retaining customers. Competition The retail grocery business is highly competitive.Competition in the supermarket business is based upon price, merchandise variety and quality, service and location.The number of stores, market share and brand awareness are also important competitive factors.Gelson’s is in direct competition with numerous local outlets of regional and national supermarket chains (most of which have greater resources and a larger market share than Gelson’s), independent grocery stores, convenience stores, specialty and gourmet markets and food and grocery departments in mass merchandise and club stores.The stores of the national and regional chains are generally larger than Gelson’s stores which, in some cases, enables them to offer more products, and their greater resources allow them to conduct more comprehensive advertising campaigns.Competition also exists from other types of retailers with respect to particular products.Gelson’s competes primarily by offering a combination of high-quality products and superior customer service.The Company also believes that Gelson’s prime store locations and long-standing reputation add to its competitive strength. 2 Certain competitors of Gelson’s offer home delivery, in-store banks and pharmacies in addition to their existing retail store operations.Gelson’s has, in the past, evaluated opportunities for home delivery, but has elected not to do so at this time.A few of Gelson’s stores offer in-store banks and pharmacies; most of Gelson’s stores are not large enough for such additional facilities. Seasonality Gelson’s business is somewhat seasonal with sales tending to increase during the last quarter of the year due to the holiday season and related specialty merchandise. Support and Other Services Each store has an on-site stockroom, the size of which varies for each store.In addition, Gelson’s operates a 127,000 square foot warehouse in the City of Commerce, California.The central warehouse distributes fresh produce, liquor, wine, floral and certain grocery items to the stores.The stores also receive meat, delicatessen, paper goods, health and beauty aids, hardware and supply items from the warehouse on a limited basis. The bulk of all merchandise purchasing takes place at Gelson’s headquarters in Encino, California.Approximately 52% of the purchases for 2012 were distributed through the central warehouse; the remainder was delivered directly to the stores from manufacturers, distributors or wholesalers.The central purchasing and distribution operations are conducted based on electronic in-store ordering systems.Stores can place and receive orders up to six days per week.Perishables are ordered more frequently than other goods. The largest supplier for the stores is Unified Grocers, Inc. (Unified), a grocery wholesale cooperative, which has been a supplier to the Company for approximately 38 years and which accounted for approximately 14% of Gelson’s purchases in fiscal 2012.No other supplier accounts for more than 4.1% of Gelson’s purchases.The Company believes that there would be a negative short-term impact if the Company were to lose Unified as a supplier for Gelson’s, but that such impact could possibly be mitigated by a combination of events, which could include purchasing certain items for direct store delivery and purchasing some products through other wholesalers.However, such a loss could have a short-term adverse effect on the performance of Gelson’s. Employees Gelson’s had approximately 1,135 full-time and 953 part-time store, warehouse and office employees as of December 29, 2012.Most Gelson’s employees are covered by union collective bargaining agreements that establish rates of pay, benefits, work rules and procedures for the orderly settlement of disputes.In general, these agreements have been negotiated on a local industry-wide basis. In addition to employees at Gelson’s, Arden-Mayfair had approximately 63 employees at its executive and headquarters offices as of December 29, 2012, some of whom are covered by a collective bargaining agreement. 3 Governmental Regulation Gelson’s is subject to regulation by a variety of governmental agencies, including the U.S. Food and Drug Administration, the California Department of Alcoholic Beverage Control, and state and local health departments.The Company believes that Gelson’s store operations comply in all material respects with federal, state and local health, environmental and other laws and regulations.Although the Company cannot predict the effect of future laws or regulations on its operations, expenditures for continued compliance with current laws are not expected to have a material adverse impact on Gelson’s competitive position or the Company’s consolidated financial position, results of operations or cash flows. Available Information The Company maintains a website at www.ardengroupinc.com.Access to the Company’s Securities and Exchange Commission (SEC) filings, including annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, Section 16 filings and all amendments to those reports, are available through our website free of charge, as soon as reasonably practicable after these reports are filed electronically with the SEC.In addition, the Company will provide free of charge upon written request to Assistant Secretary, Arden Group, Inc., P.O. Box 512256, Los Angeles, California 90051-0256 paper copies of the reports listed above. Item 1A.Risk Factors The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements made by or on behalf of the Company.Certain statements contained in this Item 1A, Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations, other parts of this report and other Company filings are forward-looking statements.These statements discuss, among other things, future sales, operating results, cash flows and financial condition.Forward-looking statements reflect the Company’s current plans and expectations regarding important risk factors and are based on information currently known to the Company. The Company cautions readers that any forward-looking statements contained in this report or made by the management of the Company involve risks and uncertainties, and are subject to change based on various important factors.Such statements may be identified by such words as “anticipate,” “expect,” “may,” “believe,” “could,” “estimate,” “project,” “maybe,” “appears,” “intend,” “plan” and similar words or phrases.The Company does not undertake any obligation to update forward-looking statements.The factors listed below, among others, could affect the Company’s financial results and could cause the Company’s financial performance to differ materially from the expectations expressed in any forward-looking statement made by or on behalf of the Company: Changes in Economic, Political or Social Conditions Our profitability may be impacted by both national and local economic conditions, particularly in Southern California.Changes in economic conditions such as recessionary cycles, increased levels of unemployment, higher consumer debt levels, inflation, higher interest rates, higher income, payroll and sales tax rates and increased energy costs may result in reduced consumer spending or influence our customers to shift their spending to our lower-priced competitors.The state of the economy, including its impact on the unemployment rate, the financial markets and the real estate markets, as well as the effects of budget uncertainties both nationally and in California, have and may continue to influence consumer spending patterns in the future.In addition, current market conditions have continued to limit the amount that the Company can charge for its products and the Company has continued to emphasize price specials and discount coupons in its advertising.If the Company’s sales volume decreases or if the Company is unable to pass increased costs on to its customers, profit margins may be negatively affected.In addition, our business may be subject to interruption from acts of terrorism, national emergencies or natural disasters. 4 Competition in the Grocery Business The retail grocery business is intensely competitive with respect to price, food quality and selection, service and location.The Company is in direct competition with numerous local outlets of regional and national supermarket chains, independent grocery stores, convenience stores, specialty and gourmet markets and food and grocery departments in mass merchandise and club stores.There are a number of well established competitors with substantially greater financial, marketing and other resources than ours, many of which are also nonunion.The Company frequently faces the opening of a new or remodeled competitor’s store in its trade area.Consequently, the Company also must continually maintain its existing stores in order to retain their appeal.An inability to successfully compete with other grocery retailers in our trade areas would prevent us from increasing or sustaining our revenues and profitability. Opening & Remodeling Stores In order to remain competitive, the Company regularly remodels its stores and looks for opportunities to open new locations.While the Company puts considerable effort into identifying all of the costs and issues prior to the opening or remodeling of a store, the Company may encounter unforeseen circumstances which may result in delays and an unanticipated increase in related costs.The Company’s projects could be negatively impacted by a number of issues ranging from construction overruns, governmental approvals, time delays, environmental, labor and supply issues, among other problems, during the construction or remodel of a store.In addition, remodeling or opening of a new location may not result in the level of sales increase and profitability anticipated by management. Food and Drug Safety Concerns There is increasing governmental scrutiny and public awareness regarding food and drug safety.The Company could be adversely affected if consumers lose confidence in the safety and quality of the Company’s food and drug products.Any events that give rise to actual or potential food contamination, drug contamination, environmental claims or food-borne illness could result in product liability claims and a loss of consumer confidence.In addition, adverse publicity about these types of concerns whether valid or not, may discourage consumers from buying the Company’s products or cause production and delivery disruptions, which could have an adverse effect on the Company’s sales and results of operations. New Labor Contracts and Labor Stoppages The majority of our employees belong to unions with which we have labor agreements which establish rates of pay, benefits, work rules and procedures for the orderly settlement of disputes.In order to continue to attract and retain quality personnel, we may accept terms that increase our operating costs which, in turn, may negatively impact our profitability.If contract negotiations for future union contract renewals are not successful, the union could recommend that our employees vote to strike our stores, distribution center and offices. 5 The majority of Gelson’s employees are members of the United Food & Commercial Workers International Union (UFCW).In September 2011, the UFCW completed negotiation of a new contract with the three major grocery retailers in our trade area – Vons, Ralphs and Albertsons grocery chains (Majors).The wage rates agreed to by these three competitors were somewhat less than the Company agreed to for certain job classifications and experience levels during our UFCW negotiations which were completed in October 2011.This could affect our ability to compete with grocery retailers whose labor costs are less than our own.Our contract with the UFCW expires March 2, 2014, the same as the Majors’ contract. Cost of Providing Employee Benefits The Company provides health insurance for the majority of its non-union employees, for which the employees pay a portion.Health care costs have increased significantly in recent years.If this trend continues, it could have a negative impact on the Company’s profitability.The status of the recent health care reform makes it more difficult than ever to predict the impact on health care costs in the near future. The Company also contributes to several multi-employer union health care plans in accordance with the Company’s various collective bargaining agreements.All employers who participate in a multi-employer plan are required to contribute at the same hourly rate based on straight-time hours worked in order to fund the plan.The Company’s contributions under the UFCW health care plan are scheduled to increase every March through the term of the current agreement which expires on March 2, 2014.Contributions to the UFCW health care plan have increased substantially in recent years.The same issues that impact the cost of providing health care to our non-union employees, as discussed above, may also impact the cost of providing health care to our union employees. The Company participates in various multi-employer union pension plans.Adverse economic and financial market developments have significantly impacted the funded status of pension plans on a worldwide basis in recent years.Currently, the Company’s contributions under the UFCW pension plan are already established in accordance with the terms of the current agreement which expires on March 8, 2014.However, the most recently available certified zone status provided by the plan trust indicates that the plan was in critical status as defined by the Pension Protection Act of 2006 for the year ended March 31, 2011.A rehabilitation plan has been implemented and includes a schedule of benefit cuts and contribution rate increases that allows for projected emergence from critical status at the end of the rehabilitation period on March 31, 2024.If the funded status of the plan deteriorates or if the rehabilitation plan is unsuccessful or if any of the participating employers in the plans withdraws from the plan due to insolvency and is not able to contribute an amount sufficient to cover the underfunded liabilities associated with its participants, the Company may be required to make additional contributions in the future.Each of these scenarios, as well as those discussed above relative to health care, would negatively impact the Company’s financial condition and results of operations. 6 Retention of Key Personnel Our success is dependent on our key employees.We must continue to attract, retain and motivate a sufficient number of qualified management and operating personnel including the replacement of senior management upon retirement.Individuals of this caliber could be in short supply and this shortage may limit our ability to hire and retain qualified personnel, and thus, may hinder our ability to operate effectively. Changes in Laws or Regulations or Failure to Comply We are subject to various federal, state and local laws, regulations and licensing requirements which regulate health and sanitation standards, food labeling and handling, the sale of alcoholic beverages, employment practices, working conditions, citizenship requirements and public accommodations.Changes to such laws or regulations may adversely affect our profitability by increasing our costs or affecting the sale of certain items.In addition, we must comply with state and local fire, zoning, land use and environmental regulations.Failure to comply with these regulations could adversely affect the costs and the operation of our existing stores or could delay or prevent the opening of a new store. Changes in Accounting Standards, Policies and Practices The issuance of new pronouncements or changes to existing accounting policies and practices could have a significant impact on our reported results or change the way we account for various transactions.New policies and changes to existing rules may adversely affect our reported financial results. Availability and Retention of Retail Space We currently lease the majority of our store locations.Typically, our supermarket leases have initial 20 year lease terms and may include options for up to an additional 20 years.The average term remaining on our supermarket leases, including renewal options, is approximately 17 years.Our revenues and profitability could be negatively impacted if we are unable to renew any of these leases at reasonable rates. Our continued growth depends to a significant degree on our ability to open or acquire new stores in existing and new trade areas and to operate these stores successfully.Our expansion strategy is dependent on finding suitable locations, and we face intense competition from other retailers for such sites.We may not be able to find suitable locations that meet our demographic and operational requirements at a reasonable cost.The most recent opening of a Gelson’s store occurred in September 2001 when the Company opened its location in Pasadena, California.In September 2012, the Company entered into a lease for a new supermarket location in Long Beach, California which the Company currently anticipates opening in late 2013. The Ability of our Vendors to Supply Products and Services in a Timely Manner Our business is dependent on our ability to purchase products from a large wholesaler and numerous smaller vendors in a timely manner and at competitive prices.The largest supplier for our stores is Unified, a grocery wholesale cooperative, which has provided product for our stores for approximately 38 years.We currently procure approximately 14% of our product from Unified.Any disruption in the business of Unified or any of our other principal suppliers could negatively impact our sales and profitability on a short-term basis.Even where we have access to alternative sources of supply, the failure of a major supplier to fulfill our orders could temporarily disrupt store level merchandise selection. 7 Ability to Control Insurance Coverage Costs and Claims Experience We use a combination of insurance and self-insurance plans to provide for coverage associated with losses related to workers’ compensation, general and auto liability, property damage, directors and officers liability, fiduciary, employment practices liability, business interruption, crime, earthquake and health care.If insurance costs increase, it could have a negative impact on our profitability if we are not able to offset the effect of such increases with plan modifications, cost control measures, sales increases or by improving our operating efficiency. We are self-insured for general and auto liability and, in some prior years, we were self-insured for workers’ compensation as well.We have stop-loss insurance coverage on each of these self-insured plans to limit our exposure on a per claim basis and are insured for covered costs in excess of per claim limits.The Company devotes substantial time and effort to maintaining a safe environment in our stores, warehouse and offices.However, the cost of both insured and self-insured plans is highly dependent upon legal and legislative trends, the inflation rate of premiums and our ability to manage claims. The Outcome of Current and Future Legal Proceedings From time to time we are the subject of complaints or litigation from customers alleging injury, food quality or operational concerns.We may be adversely affected by publicity resulting from such allegations, regardless of whether such allegations are valid or whether we are liable.We are also subject to complaints or allegations from former or current employees, claims concerning hazardous substances on our current or previously owned or leased properties, class action suits concerning warning labels and other claims.A lawsuit or claim could result in a decision against us that could have an adverse effect on our business if not covered by insurance.Additionally, the cost of defending ourselves against lawsuits and claims, regardless of merit, could have a negative impact on our profitability. Information Technology Systems Our business is increasingly dependent on information technology systems that are complex and critical to continuing operations.If we were to experience difficulties maintaining or updating existing systems or implementing new systems, we could incur significant losses due to disruptions in our operations. Through our sales and marketing activities, we collect and store some personal information that our customers provide to us.We also gather and retain information about our associates in the normal course of business.Under certain circumstances, we may share information with vendors that assist us in conducting our business, with third parties as required by law, and/or with third parties with the permission of the individual.Although we have implemented procedures to protect that information, we cannot be certain that all of our systems are entirely free from vulnerability to penetration.Computer hackers may attempt to penetrate our or our vendors’ network security and, if successful, misappropriate confidential customer or business information.In addition, an employee, contractor, or other third party with whom we do business may attempt to circumvent our security measures in order to obtain information or inadvertently cause a breach involving the information.Loss of customer or business information could disrupt our operations, damage our reputation, and expose us to claims from customers, financial institutions, regulatory authorities, payment card associations, associates, and other persons, any of which could have an adverse effect on our business, financial condition and results of operations.In addition, compliance with tougher privacy and information security laws and standards may result in additional expense due to increased investment in technology and the development of new operational processes. 8 Impact of Local Projects in the Vicinity of our Supermarkets From time to time, local events or projects take place in the vicinity of our stores that may have a negative impact on our sales and profitability. Stock Price Volatility The market price of our Class A Common Stock (Class A) could be subject to significant fluctuation in response to various market factors and events including general economic and market conditions, variations in our earnings or other financial results, publicity regarding the Company or its competitors and the grocery business in general.The stock market in recent years has experienced extreme price and volume fluctuations that have sometimes been unrelated or disproportionate to the operating performance of companies.Furthermore, there is not a significant volume of trading in our ClassA which subjects our stock price to a higher level of volatility and may adversely impact the liquidity of the stock.Fluctuations in our Class A price also impact compensation expense as it relates to our outstanding stock appreciation rights (SARs).See Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations for further information. Item 1B.Unresolved Staff Comments None. Item 2.Properties The Company’s wholly-owned subsidiary, Mayfair Realty, currently owns two freestanding Gelson’s supermarket properties and a shopping center in which a Gelson’s Market is located.The shopping center owned by Mayfair Realty, located in Calabasas, California, consists of approximately 58,000 leasable square feet, approximately 18,000 square feet of which is leased to various tenants and approximately 40,000 square feet of which is leased to Gelson’s.The remaining 14 supermarkets and the warehouse and distribution facilities which service the markets are leased from third parties.In September 2012, the Company entered into a lease for a new supermarket location in Long Beach, California which the Company currently anticipates opening in late 2013.Gelson’s corporate offices in Encino, California and the Company’s executive office in Beverly Hills, California are also leased from third parties.Typically, supermarkets have initial 20 year lease terms and may include options for up to an additional 20 years.These leases often require the payment of percentage rent on sales in excess of certain levels in addition to minimum rent.The average term remaining on Gelson’s supermarket leases, including renewal options, is approximately 17 years.The Gelson’s supermarkets range in size from approximately 18,000 to 40,000 square feet.Gelson’s warehouse and distribution facilities in the City of Commerce, California are leased and contain approximately 127,000 square feet and the term of that lease, including renewal options, expires in June 2026.Mayfair Realty also owns a 30,000 square foot office building in Compton, California which serves as the Company’s headquarters.The Company also owns (through Mayfair Realty) or leases several parcels adjacent to or near its stores which are used for additional parking. 9 Item 3. Legal Proceedings The Company and certain of its subsidiaries are involved in a number of pending legal and/or administrative proceedings.Such proceedings are not expected individually or in the aggregate to have a material adverse impact upon either the Company’s consolidated financial position, results of operations or cash flows.See the discussion of Commitments and Contingent Liabilities in Note 17 of Notes to Consolidated Financial Statements. Item 4.Mine Safety Disclosures Not applicable. 10 PART II Item 5.Market for the Registrant’s Common Equity, Related Stockholder Matters andIssuer Purchases of Equity Securities (a) The Company’s Class A is traded in the NASDAQ Global Market under the symbol ARDNA.During the past two years, the range of high and low sales prices for each quarterly period was, according to NASDAQ, the following: High Low High Low 1st Quarter $ 2nd Quarter 3rd Quarter 4th Quarter (b) As of December 29, 2012, there were 709 holders of record of the Company’s Class A, with aggregate holdings of 3,071,000 shares of Class A.This does not include 1,357,200shares of the Company’s Class A owned by AMG Holdings, Inc., a wholly-owned second-tier subsidiary of the Company. (c) The Company declared regular quarterly dividends of $0.25 per share of Class A during fiscal 2012 and 2011.The Company currently anticipates payment of comparable Class A quarterly dividends in future quarters. On November 20, 2012, the Company’s Board of Directors declared a special cash dividend of twenty dollars ($20) per share on its outstanding Class A payable on December 18, 2012 to stockholders of record at the close of business on December 3, 2012.The aggregate amount of the special dividend was approximately $61,420,000. 11 Stock Performance Chart The following graph compares the cumulative stockholder return on the Company’s Class A with the cumulative total return of the S&P 500 Index and the S&P Food Retail Index for the five-year period ending December 31, 2012.The graph assumes that $100 was invested on December 31, 2007, in the Class A and in each of the above-mentioned indices with all dividends reinvested.The information presented in the graph was obtained by the Company from outside sources it considers to be reliable but has not been independently verified by the Company. 12/07 12/08 12/09 12/10 12/11 12/12 Arden Group, Inc. S&P 500 Index S&P Food Retail Index 12 Item 6. Selected Financial Data ARDEN GROUP, INC. AND CONSOLIDATED SUBSIDIARIES (In Thousands, Except Share and Per Share Data) All years are 52 weeks except 2008 which is 53 weeks. Operations for the Year: Sales (1) $ Gross profit Operating income Other income (expense), net 84 Income tax provision Net income $ Net income per common share: Basic and diluted $ Financial Position at Year-End: Total assets $ Working capital Long-term debt Stockholders’ equity Capital expenditures Other Operating and Financial Data: Number of stores at end of fiscal year 17 18 18 18 18 Sales increase (decrease) (1): Total stores % % %) %) %) Same stores % % %) %) %) Depreciation and amortization $ Regular dividends declared per common share $ Special dividend declared per common share $ $ Weighted average common shares outstanding: Basic and diluted Same store sales increases or decreases are calculated by comparing year-over-year sales for stores that were open in both years.If a store was not open for the entire year in both years being compared, then the store is not included in the same store analysis.No stores were opened during any of the periods presented.The Northridge store was closed on February 25, 2012, and therefore, is excluded from the same store sales calculation for 2012.Fiscal 2008 was a 53-week year.No adjustment was made to remove the additional week for comparison purposes.Store sales used to calculate sales increases or decreases, above, do not include revenue from leases, subleases, licensing arrangements and finance charges and, therefore, may not agree to total year-over-year sales increases or decreases as disclosed in Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements made by or on behalf of the Company.Certain statements contained in Management’s Discussion and Analysis of Financial Condition and Results of Operations, other parts of this report and other Company filings are forward-looking statements.These statements discuss, among other things, future sales, operating results, cash flows and financial condition.Forward-looking statements reflect the Company’s current plans and expectations regarding important risk factors and are based on information currently available to us.The Company cautions readers that any forward-looking statements contained in this report or made by the management of the Company involve risks and uncertainties, and are subject to change based on various important factors.Such statements may be identified by such words as “anticipate,” “expect,” “may,” “believe,” “could,” “estimate,” “project,” “maybe,” “appears,” “intend,” “plan” and similar words or phrases.The Company does not undertake any obligation to update forward-looking statements. Overview Arden is a holding company which conducts operations through its first and second tier wholly-owned subsidiaries, Arden-Mayfair and Gelson’s, respectively, as well as owning and managing its owned real estate through Mayfair Realty which is wholly-owned by the Company and Arden-Mayfair.As of December 29, 2012, Gelson’s operated 17 full-service supermarkets in Southern California.As described below, on February 25, 2012, the Gelson’s store in Northridge was closed.Gelson’s caters to those customers who expect superior quality, service and merchandise selection.In addition to the customary supermarket offerings, Gelson’s offers specialty items such as imported foods, unusual delicatessen items, prepared foods and organic and natural food products.Gelson’s stores include the typical service departments such as meat, seafood, service deli, floral, sushi, cheese and bakery.In addition, some stores offer further services including fresh pizza, coffee bars, self-service hot and cold food cases, gelato bars and carving carts offering cooked poultry and meats. The Company’s management focuses on a number of performance indicators in evaluating financial condition and results of operations.Same store sales, gross profit and labor costs are some of the key factors that management considers.Both sales and gross profit are significantly influenced by competition in our trade area.Gelson’s faces competition from regional and national supermarket chains (most of which have greater resources and a larger market share than Gelson’s), stores specializing in natural and organic foods, specialty and gourmet markets and grocery departments in mass merchandise and club stores.Weak economic conditions have led to even greater competition in the grocery industry in recent years.As discretionary income has declined, some consumers have reduced their spending and are making more price conscious decisions which has caused us to compete for fewer customer dollars and offer more promotional discounts as our competitors have also done. 14 Labor and other related payroll costs are the second largest expense (after product cost) incurred by Gelson’s, and thus is a financial measure which is monitored by management.As of the fiscal 2012 year-end, Gelson’s had approximately 1,135 full-time and 953 part-time store, warehouse and office employees.The majority of Gelson’s employees are members of the UFCW.Gelson’s current contract with the UFCW, which expires on March 2, 2014 provided for bonuses in lieu of wage increases within 30 days following ratification in October 2011 and again in March 2013 for employees at certain experience levels.The contract also provided for wage increases for certain classes of employees in March 2012.The agreement that the Majors reached with the UFCW in 2007 provided for hourly wage rates based on job classification and experience that, in some cases, were less than those agreed to by Gelson’s.Since Gelson’s agreed to increase hourly wage rates by the same amount as the Majors in the recent negotiations, Gelson’s continues to pay higher hourly wages rates for some job classifications and experience levels.In addition, certain of the Company’s warehouse and office employees are members of the International Brotherhood of Teamsters (Teamsters Union).The Company’s contract with the Teamsters Union was renewed in 2010 for a five-year period expiring September 20, 2015 on terms similar to those reached by the major retailers and wholesaler in our trade area. The Company contributes to multi-employer health care and pension plan trusts on behalf of its employees who are members of the UFCW.All employers who participate in the UFCW multi-employer plans are required to contribute at the same hourly rate based on straight-time hours worked in order to fund the plans.The Company’s health and welfare contribution rate increased effective the beginning of March 2010, February 2011, September 2011 and March 2012 in accordance with the UFCW collective bargaining agreement.As a result, average weekly health and welfare expense increased on these dates by approximately $74,000, $11,000, $28,000 and $15,000, respectively.An additional health and welfare increase of approximately $15,000 per week became effective at the beginning of March 2013.One-time surcharges of approximately $136,000, $136,000 and $272,000 were also paid or are due in March 2012, March 2013 and February 2014, respectively.With respect to the pension plan, the Company’s contribution rate increased effective the beginning of January 2012 and October 2012 increasing average weekly expense by approximately $5,000 with each increase.The pension contribution rate is scheduled to increase again at the beginning of October 2013 and is expected once again to increase expense by approximately $5,000 per week.The increase in health and welfare and pension costs, as well as the labor cost issue discussed above, has negatively impacted the Company’s profitability and will continue to unless the Company is able to offset the increased expense through a combination of sales growth, increased gross margin, reduced labor hours and cost savings in other areas.In addition, the most recently available certified zone status provided by the pension plan trust indicates that the pension plan was in critical status as defined by the Pension Protection Act of 2006 for the year ended March 31, 2011.A rehabilitation plan has been implemented by the plan trustee which includes a schedule of benefit cuts and contribution rate increases that allows for projected emergence from critical status at the end of the rehabilitation period on March 31, 2024.However, if the funded status of the plan deteriorates or if the rehabilitation plan is unsuccessful or if any of the participating employers in the plan withdraws from the plan due to insolvency and is not able to contribute an amount sufficient to cover the underfunded liabilities associated with its participants, the Company may be required to make additional contributions which could also negatively impact the Company’s financial condition and results of operations. 15 Another component of labor related expense is the cost of workers’ compensation.For some years prior to July 1, 2006, the Company is primarily self-insured through the use of a high deductible policy which provides the Company with stop-loss coverage to limit its exposure on a per claim basis and provides coverage for qualifying costs in excess of per claim limits.Since July 1, 2006, the Company has purchased fully insured guaranteed cost workers’ compensation insurance to replace the high deductible program.The guaranteed cost program eliminates the Company’s risk against claims occurring after June 30, 2006 and has resulted in lower workers’ compensation expense compared to the high deductible program.The Company continues to maintain an accrual for workers’ compensation claims incurred prior to July 2006 under the high deductible program.That accrual is based on both undeveloped reported claims and an estimate of claims incurred but not reported.While the Company devotes substantial time and commitment to maintaining a safe work environment, the ultimate cost of workers’ compensation is highly dependent upon legal and legislative trends, the inflation rate of health care costs and the Company’s ability to manage claims. In the past, the Company’s quarterly results have reflected significant fluctuations in operating income as a result of adjustments recorded to reflect the change in the fair value of SARs that have been granted to non-employee directors and certain employees.Each SAR entitles the holder to receive cash upon exercise equal to the excess of the fair market value of a share of the Company’s Class A, as determined in accordance with the SARs agreement, on the date of exercise over the fair market value of such share on the date granted.Fluctuations in the market price of the Company’s Class A from the end of the previous fiscal year impact the recognition or reversal of SARs compensation expense in the year being reported upon.Since the Company cannot predict future fluctuations in the market price of its stock, it also cannot forecast future SARs compensation expense adjustments and the extent to which operating income will be impacted. On November 20, 2012, the Company’s Board of Directors declared a special cash dividend of twenty dollars ($20) per share on its outstanding Class A payable on December 18, 2012 to stockholders of record at the close of business on December 3, 2012.The aggregate amount of the special dividend was approximately $61,420,000.The Board of Directors also approved a $20 antidilution adjustment reducing the exercise price of all outstanding SARs issued prior to November 20, 2012 to account for the anticipated effect of the special dividend on the Company’s Class A share price. Gelson’s closed its store located in Northridge, California after the close of business on February 25, 2012.Gelson’s decision to close the store was based on the lack of profitability of the Northridge location for the past several years.Effective March 6, 2012, Gelson’s reached an agreement with the landlord and a third party to assign the lease of the Northridge store to the third party.Gelson’s rent and all other obligations under the lease agreement ended May 1, 2012.In accordance with the assignment of the lease, various items of equipment were transferred by Gelson’s to the assignee and Gelson’s paid the assignee a lease assignment fee of $1,850,000 during the second quarter of 2012.In addition, Gelson’s incurred other closing costs to transfer excess product and supplies to other Gelson’s locations, to write off product which could not be transferred, to shut down and relocate or write off equipment and to maintain the store until Gelson’s was released from its lease obligation.Other closing costs totaled approximately $393,000.All anticipated exit activity costs have been recorded on the Consolidated Statement of Comprehensive Income in the line item titled Loss from Exit Activity and are net of the reversal of a deferred rent liability of $331,000 previously recorded for the Northridge location. In September 2012, Gelson’s entered into a lease for a supermarket location in Long Beach, California.Gelson’s took possession of the property on March 1, 2013.Gelson’s plans to extensively remodel the site and currently anticipates opening a new Gelson’s supermarket at that location in late 2013.The development and actual opening of the location, and the costs of remodeling, are subject to necessary governmental approvals among other things. 16 Results of Operations 2012 Compared to 2011 Total sales, including revenue from licensing arrangements, subleases, leases and finance charges, were $439,038,000 in 2012.This represents an increase of 2.2% from 2011, when sales were $429,483,000.Same store sales from the Company’s 17 supermarkets (which excludes the Northridge location which was closed February 25, 2012), were $433,279,000 during 2012 compared to $415,286,000 in 2011.The 4.3% increase in same store sales is partially the result of an increase in the number of transactions and inflation, and reflects improvement in the economic environment in our local trade area despite intense competition and cautious consumer purchasing behavior. The Company’s gross profit as a percent of sales was 38.2% in 2012 compared to 37.5% in 2011.The increase in gross profit as a percent of sales reflects a reduction in shrink and a change in sales mix towards higher gross margin items partially offset by the impact of an aggressive marketing and retail pricing strategy implemented by the Company in an effort to retain and increase sales.In calculating gross profit, the Company deducts product costs, net of discounts and allowances, and inbound freight charges, as well as warehouse, transportation, purchasing, advertising and occupancy costs.Gross profit as a percent of sales for the Company may not be comparable to those of other companies in the grocery industry since there may be differences in recording certain costs as cost of sales or as selling, general and administrative (SG&A) expense. SG&A expense, excluding the Loss from Exit Activity discussed above, as a percent of sales was 30.6% in 2012 compared to 31.4% in 2011.The decrease in SG&A expense as a percent of sales is due to an increase in sales without a comparable increase in expense, as well as the closing of the Northridge location partially offset by an increase in the health and welfare and pension contribution rates as discussed above. The Company contributes to several multi-employer union pension and health care plans.Pension and health care payments are determined based on straight-time hours worked and the contribution rate as stipulated in the Company’s various collective bargaining agreements.TheCompany recognized union pension expense of $4,920,000 in 2012 compared to $4,572,000 in 2011.Union health care expense was $15,546,000 in 2012 compared to $13,849,000 in 2011.Health care and pension costs increased due to higher contribution rates as discussed above. Authoritative guidance requires the Company to measure and recognize compensation expense based on the fair value of SARs.The fair value must be remeasured each reporting period until the award is settled and compensation expense must be recognized or reversed each reporting period to reflect changes in fair value and vesting.In 2012, the Company recognized $423,000 of SARs compensation expense compared to $488,000 in 2011.Compensation expense is included in SG&A expense on the Consolidated Statements of Comprehensive Income.As of December 29, 2012, assuming no change in the SARs fair value, there was approximately $1,306,000 of total unrecognized compensation cost related to outstanding SARs which is expected to be recognized over a weighted average period of 3.7 years.The total intrinsic value of SARs exercised during 2012 and 2011 was $0.Intrinsic value represents the amount by which the fair value of SARs exceeds the grant price. 17 During 2012, the Company procured approximately 14% of its product through Unified, a grocery wholesale cooperative.As a member-patron, the Company is required to provide Unified with certain minimum deposits in order to purchase product from the cooperative.As of December 29, 2012, the Company had approximately $1,360,000 on deposit with Unified, in addition to approximately $694,000 related to ownership of equity shares in Unified.There is no established public trading market for Unified’s shares and the Company accounts for its investment under the cost method.In 2012 and 2011, the Company recorded approximately $8,700 and $7,200, respectively, in patronage dividend income received from Unified in cash as a reduction of cost of sales. Interest and dividend income, net of interest expense, was $84,000 in 2012 compared to $58,000 for 2011.The increase is due to higher levels of cash available for investment partially offset by lower rates of return in 2012 compared to the prior year.The Company anticipates that interest income will be lower in 2013 due to a reduction in cash available for investment as a result of the special dividend.Other income (expense) in 2011 reflects a gain of approximately $2,129,000 from the sale of an undeveloped parcel of land owned by the Company. 2011 Compared to 2010 Sales from the Company’s 18 supermarkets operated in 2011 and 2010 (all of which are located in Southern California), including revenue from licensing arrangements, subleases, leases and finance charges, were $429,483,000 in 2011.This represents an increase of 3.0% from 2010, when sales were $417,065,000.Sales were positively impacted by inflation as well as an increase in the number of transactions in 2011 compared to 2010.Increased sales reflect improvement in the economic environment in our local trade areas despite intense competition and cautious consumer purchasing behavior. The Company’s gross profit as a percent of sales was 37.5% in 2011 compared to 38.3% in 2010.The decrease in gross profit as a percent of sales reflects an aggressive marketing and retail pricing strategy implemented by the Company in an effort to retain and increase sales.In calculating gross profit, the Company deducts product costs, net of discounts and allowances, and inbound freight charges, as well as warehouse, transportation, purchasing, advertising and occupancy costs.Gross profit as a percent of sales for the Company may not be comparable to those of other companies in the grocery industry since there may be differences in recording certain costs as cost of sales or as SG&A expense. SG&A expense as a percent of sales was 31.4% in 2011 compared to 31.0% in 2010.The increase in SG&A expense as a percent of sales is partially due to the increase in the health and welfare contribution rate as discussed above, as well as a UFCW ratification bonus paid in November 2011 and an increase in SARs compensation expense.In 2011, the Company recognized $488,000 of SARs compensation expense due to an increase in the fair value of SARs since the beginning of the year and additional vesting.In comparison, during 2010, the Company reversed $394,000 of SARs compensation expense recognized in prior periods.In addition, fiscal 2010 reflects a gain of $570,000 from the early termination of a lease by the landlord of a property that was being leased by AMG Holdings, Inc., a wholly-owned subsidiary of Arden-Mayfair. 18 The Company contributes to several multi-employer union pension and health care plans.Pension and health care payments are determined based on straight-time hours worked and the contribution rate as stipulated in the Company’s various collective bargaining agreements.TheCompany recognized union pension expense of $4,572,000 in 2011 compared to $4,558,000 in 2010.Union health care expense was $13,849,000 in 2011 compared to $11,934,000 in 2010.Health care costs increased due to higher contribution rates as discussed above and an increase in the number of hours eligible for contributions. During 2011, the Company procured approximately 14% of its product through Unified, a grocery wholesale cooperative.As a member-patron, the Company is required to provide Unified with certain minimum deposits in order to purchase product from the cooperative.As of December 31, 2011, the Company had approximately $1,360,000 on deposit with Unified, in addition to approximately $694,000 related to ownership of equity shares in Unified.There is no established public trading market for Unified’s shares and the Company accounts for its investment under the cost method.In 2011 and 2010, the Company recorded approximately $7,200 and $1,000, respectively, in patronage dividend income received in cash as a reduction of cost of sales. Interest and dividend income, net of interest expense, was $58,000 in 2011 compared to $254,000 for 2010.The decrease is due to lower rates of return on investments partially offset by higher levels of cash available for investment in 2011 compared to the prior year.Other income (expense) in 2011 reflects a gain of approximately $2,129,000 from the sale of an undeveloped parcel of land owned by the Company. Liquidity and Capital Resources The Company’s current cash position, including investments and net cash provided by operating activities, are the primary sources of funds available to meet the Company’s capital expenditure and liquidity requirements.The Company’s cash position, including investments, at December 29, 2012 was $17,796,000.The Company’s cash position was reduced by approximately $61,420,000 on December 18, 2012 when the Company paid a special cash dividend of twenty dollars ($20) per share on the Company’s Class A.Cash not required for the immediate needs of the Company is temporarily invested in U.S. Treasuries, certificates of deposit, money market funds, commercial paper, mutual funds and corporate and government securities.The Company is continually investigating opportunities for the use of these funds including new locations and the expansion and remodel of existing stores.In September 2012, Gelson’s entered into a lease for a Gelson’s supermarket location in Long Beach, California.Gelson’s plans to extensively remodel the site and currently anticipates opening a new supermarket at that location in late 2013. The Company has an unsecured revolving line of credit facility available for standby letters of credit, funding operations and expansion.The credit agreement provides for borrowings and/or letters of credit up to an aggregate principal amount at any one time of $25,000,000 and expires on June 1, 2014.There were no outstanding borrowings against the revolving line of credit as of December 29, 2012.The Company currently maintains four standby letters of credit aggregating $7,644,000 as of December 29, 2012 in connection with lease and self-insurance requirements. 19 The Company’s working capital was $14,334,000 as of December 29, 2012 compared to $60,039,000 as of December 31, 2011.The decline in working capital resulted from the special dividend paid in December 2012 as discussed above.The Company believes that its current working capital, as well as future cash flow, is sufficient to meet its ongoing needs during fiscal 2013.Net cash provided by operating activities during fiscal 2012 totaled $27,259,000 compared to $18,368,000 in the same period of 2011.The increase in net cash provided by operating activities most notably reflects an increase in net income plus non-cash expenses and a decrease in income taxes paid compared to the prior year. Net cash provided by investing activities was $22,594,000 in 2012.Investing activities included a net sale of investments of $28,304,000 and proceeds received from the sale of property, plant and equipment of $24,000 partially offset by capital expenditures of $5,734,000.Net cash used in financing activities consisted solely of dividends, both regular and special, paid during 2012 totaling $64,491,000. The Company’s current ratio was 1.43 as of December 29, 2012 compared to 2.93 as of December 31, 2011.The Company’s total liabilities to equity ratio increased to .95 as of December 29, 2012 from.47 as of December 31, 2011.Each of these ratios was significantly impacted by the payment of the special dividend totaling $61,420,000 as discussed above. The following table sets forth the Company’s contractual cash obligations and commercial commitments as of December 29, 2012: Contractual Cash Obligations (In Thousands) Total Less Than 1 Year 1-3 Years 4-5 Years After 5 Years 7% Subordinated Income Debentures Due September 2014 Including Interest $ $
